*320The opinion of the court was delivered by
Rogers, J.
If the case of Browne v, Dysinger, 1 Rawle 408, has been understood to have ruled, “ that if I proclaim that I hold my house for B,' on terms of conveying to. him when he shall reimburse me what I have paid, it is a trust which will be enforced;” it arises from a misapprehension of what was intended to be decided. A contrary doctrine is taught in Kepler v. Kepler, 2 Watts 327, and in the recent case of Robertson v. Robertson, 9 Watts 42. In the latter case it is ruled, that although in all cases of fraud, and where the transaction in relation to the purchase of land has been carried on mala fide, there is a resulting trust by operation of law, yet unless there is something in the transaction more than is implied from the mere violation of a parol agreement, equity will not decree the purchaser to be a trustee. A purchaser at a sheriff's sale, who has paid the money, can only be held a trustee ex malaficio, on the ground of fraud; and where he is guilty of fraud, he is a trustee for the creditors, and for the debtor also, unless the debtor be particeps criminis. But without the ingredient of fraud, as in the case of private sales, he may avail himself of the protection of the statute of frauds. There is nothing in the charge which contravenes these principles. The law is well stated, and the case has been properly left to the jury, under all the facts, with a proper direction; there is nothing, therefore, of which the plaintiff in error can complain. We must be careful to avoid unsettling titles to real estate, upon parol proof of bargains made a long time since,' particularly where the property has greatly increased in value, or where it has passed into other hands. If the court should yield to such claims, it is impossible to foresee where the mischief will end, from the ease with which such testimony can be procured, tempted as they will be by the chances of receiving large estates, on proof of such agreements. If a parol contract for the conveyance of land has been violated, the party has his remedy.by action, when he will recover the damages he has actually sustained.
Judgment affirmed.